     Case 3:20-cv-00450-MMA-DEB Document 9 Filed 05/27/20 PageID.112 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    IN RE TRANSFER OF CASES FROM                    TRANSFER ORDER
12    MAGISTRATE JUDGE BERNARD G.
      SKOMAL TO MAGISTRATE JUDGE
13    DANIEL E. BUTCHER
14
15
16
17         IT IS HEREBY ORDERED that the following listed cases are transferred from the
18   calendar of the Honorable Bernard G. Skomal to the calendar of the Honorable Daniel E.
19   Butcher for all further proceedings. All conferences or hearing dates previously set before
20   Judge Skomal will remain as scheduled and will be before Judge Butcher. All dates before
21   any district judge remain unchanged.
22   Case No.                        Title
23   18-cv-2761-CAB                  Whatley v. Valdovinos, et al.
24   19-cv-00723-L                   Walker v. Nestle USA, Inc.
25   19-cv-01301-CAB                 Impact Engine, Inc. v. Google LLC
26   19-cv-02153-LAB                 Quezada v. Franklin Madison Group, LLC
27   20-cv-00042 -JLS                Latour v. Commissioner of Social Security
28   20-cv-00450-MMA                 Palacios v. County of San Diego, et al.


                                                  1
     Case 3:20-cv-00450-MMA-DEB Document 9 Filed 05/27/20 PageID.113 Page 2 of 2



1    20-cv-00456-WQH             Suarez v. County of San Diego, et al.
2    20-cv-00509-H               Vanden Berge v. Masanto, et al.
3
        IT IS SO ORDERED.
4
     Dated: May 27, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
